IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA
ANTONIO CABALLERO,

Plaintiff,
vs.
FUERZAS ARMADAS
REVOLUCIONARIAS DE COLOMBIA CASE NO.: 20-mc-00045
a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES
OF COLOMBIA; and THE NORTE DE
VALLE CARTEL,

Defendants.
/

UPON DUE AND CAREFUL CONSIDERATION of Plaintiff Antonio Caballero’s
Notice of Service and Request that Sealed Docket Entries Be Unsealed, it is ORDERED AND
ADJUDGED as follows:

1) The Court grants Plaintiff Antonio Caballero’s request that this matter and all

docket entries be unsealed.

2) The Clerk is hereby directed to unseal this matter and to place all entries on the public

docket.

Dated: March 5, 2021

   

AVID T. SCHULTZ
U.S. Magistrate Judge
